UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1662



SUSAN KYALLA,
                                                          Petitioner,


          versus

JOHN ASHCROFT, Attorney General; CITIZEN AND
IMMIGRATION SERVICE; EDUARDO AGUIRRE, As
Commissioner of Citizenship and Immigration
Services;   RICHARD   CATERISANO,   District
Director,

                                                         Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-095-111)


Submitted:   November 19, 2004         Decided:     December 10, 2004


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Susan Kyalla, Petitioner Pro Se. Bryan Stuart Beier, M. Jocelyn
Lopez Wright, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent Ashcroft.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Susan Kyalla, a native and citizen of Kenya, seeks review

of a decision of the Board of Immigration Appeals (Board) affirming

without opinion the immigration judge’s denial of her applications

for asylum, withholding of removal, and protection under the

Convention     Against     Torture    (CAT).      We     have   reviewed   the

administrative     record    and     the   immigration    judge’s    decision,

designated by the Board as the final agency determination, and find

that   substantial       evidence    supports   the    immigration     judge’s

conclusion that Kyalla failed to sustain her burden of showing past

persecution or a well-founded fear of future persecution, necessary

to establish eligibility for asylum.            See 8 C.F.R. § 1208.13(a)

(2004) (stating that the burden of proof is on the alien to

establish eligibility for asylum); INS v. Elias-Zacarias, 502 U.S.

478, 483 (1992) (same).        We will reverse the Board only if the

evidence “‘was so compelling that no reasonable fact finder could

fail to find the requisite fear of persecution.’”            Rusu v. INS, 296

F.3d 316, 325 n.14 (4th Cir. 2002) (quoting Elias-Zacarias, 502

U.S. at 483-84).     The evidence does not compel such a result in

this case.

          In addition, we uphold the denial of Kyalla’s application

for withholding of removal.           “Because the burden of proof for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is


                                      - 2 -
ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”   Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).

          Finally, we conclude that substantial evidence supports

the immigration judge’s determination that Kyalla did not establish

it was more likely than not that she would be tortured “by or at

the instigation of or with the consent or acquiescence of a public

official or other person acting in an official capacity.” 8 C.F.R.

§ 1208.18(a)(1) (2004).   Therefore, she has not established her

entitlement to relief under the CAT.

          We therefore deny Kyalla’s petition for review.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                   PETITION DENIED




                                 - 3 -